240 S.W.3d 756 (2007)
Maderia MACK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89172.
Missouri Court of Appeals, Eastern District, Division Two.
December 11, 2007.
Timothy Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Maderia Mack ("Movant") appeals from a judgment in the Circuit Court of St. Louis City denying his Rule 24.035 motion for post-conviction relief.
Movant claims three points on appeal. Movant claims the motion court erred in denying his motion without an evidentiary hearing be cause he pled facts that if proven would establish that his plea counsel was ineffective: (1) for failing to investigate the existence of a material witness; (2) for promising him that the plea court would give him "bond time credit" in exchange for his plea; and (3) for failing to investigate and subpoena the records of a towing company, request a continuance and for coercing Movant to plead guilty. Movant claims that the facts he pled were not refuted by the record and that he was prejudiced by plea counsel's ineffectiveness. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).